 



Execution

 

STOCK PURCHASE AGREEMENT

 

by and between

 

Interleukin Genetics, Inc.

 

and

 

Delta Dental Plan of Michigan, Inc.

 

June 29, 2012

 

 

 

 

Table of Contents

 

    Page       1. PURCHASE AND SALE 1         (a) Purchase of Shares 1       2.
THE CLOSING 1         (a) Closing Date 1           (b) Form of Payment 1        
  (c) Conditions to the Purchaser’s Obligation to Purchase the Shares 2        
  (d) Conditions to the Company’s Obligation to Issue and Sell the Shares 4    
  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5         (a) Organization
and Qualification 5           (b) Subsidiaries 5           (c) Authorization;
Enforcement; Validity 5           (d) Capitalization 6           (e) Issuance of
Shares 6           (f) No Conflicts 7           (g) No Violation or Default 7  
        (h) SEC Documents 7           (i) Financial Statements 8           (j)
No Material Adverse Change 8           (k) Independent Accountants 8          
(l) Title to Intellectual Property 8           (m) Licenses and Permits 9      
    (n) Environmental Matters 9           (o) Tax Matters 9           (p)
Internal Control over Financial Reporting 10           (q) Disclosure Controls
and Procedures 10           (r) Sarbanes-Oxley Compliance 10

 



-i-

 



 

Table of Contents

(continued)

 

  Page       (s) Absence of Litigation 10           (t) Investment Company Act
10           (u) Regulation. 10       4. PURCHASER’S REPRESENTATIONS AND
WARRANTIES 11         (a) Transfer or Resale 11           (b) Investment Purpose
11           (c) General Solicitation 11           (d) Information 11          
(e) Reliance on Exemptions 11           (f) No Governmental Review 11          
(g) Authorization; Enforcement; Validity 12           (h) No Conflicts 12      
5. RESTRICTIONS ON TRANSFER; OWNERSHIP OF SHARES 12         (a) Resales 12      
    (b) Rule 144 12           (c) Legends 12           (d) Agreement to be Bound
13       6. BOARD REPRESENTATIVE 13         (a) Series B Director 13          
(b) Restrictions on Series B Designee 13           (c) Board of Directors 14    
  7. CORPORATE OPPORTUNITY POLICY 14         (a) Section 6.8 of Pyxis SPA 14    
      (b) Series B Director 14       8. PUBLIC STATEMENTS 16       9.
MISCELLANEOUS 16         (a) Governing Law 16

 

-ii-

 

 

Table of Contents

(continued)

 

      Page           (b) Entire Agreement 17           (c) Amendments and
Waivers 17           (d) Notices 17           (e) No Strict Construction 18    
      (f) Further Assurances 18           (g) Severability 18           (h)
Successors and Assigns 18           (i) Survival 18           (j) Headings 18  
        (k) Counterparts 18   EXHIBITS Exhibit A – Series A-1 and Series B
Convertible Preferred Stock Certificate of Designation   Exhibit B – Series B
Designee Director Indemnity Agreement   Exhibit C – Third Amendment to Pyxis
Stock Purchase Agreement   Exhibit D – Registration Rights Agreement

  

-iii-

 

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) dated as of June 29, 2012 is
made by and between Interleukin Genetics, Inc., a Delaware corporation, (the
“Company”), and Delta Dental Plan of Michigan, Inc., a Michigan nonprofit
corporation (the “Purchaser”).

 

RECITALS

 

In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), the Company has agreed to issue and sell, and the Purchaser
has agreed to purchase a number of shares of the Company’s Series B Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Stock”), having the
rights, privileges, preferences and restrictions set forth in the form of
Certificate of Designations, Rights and Preferences attached hereto as Exhibit 
A (the “Certificate of Designation”), and convertible in accordance with the
terms thereof into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), of the Company.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

1.          PURCHASE AND SALE

 

(a)        Authorization of Shares. The Company has authorized (i) the sale and
issuance to Purchaser of the Shares (defined below) and (ii) the issuance of
such shares of Common Shares (defined below) to be issued upon conversion of the
Shares. The Shares and the Common Shares have the rights, preferences,
privileges and restrictions set forth in the Certificate of Designation.

 

(b)        Purchase of Shares. At the Closing (as defined below), the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, upon the terms and subject to the conditions set forth herein 500,000
shares of Preferred Stock (the “Shares”) for an aggregate purchase price of
$3,000,000 (the “Purchase Price”), based on a purchase price per share of $6.00
(the “Per Share Purchase Price”).

 

2.          THE CLOSING

 

(a)         Closing Date. The date and time of the closing of the purchase and
sale of the Shares (the “Closing”) shall occur on June 29, 2012 at 2:00 p.m.
Boston time, at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C., One Financial Center, Boston, Massachusetts, 02111 (subject to the
satisfaction or waiver of the conditions set forth in Subsections (c) and (d) of
this Section 2), or at such other location, date and time as may be agreed upon
between the Company and the Purchaser (the “Closing Date”).

 

(b)        Form of Payment. On the Closing Date, the Purchaser shall pay the
Company the Purchase Price for the Shares to be issued and sold to the
Purchaser, by wire transfer of immediately available funds in accordance with
the Company’s written wire instructions previously provided to the Purchaser,
and the Company shall deliver to the Purchaser the original certificate or
certificates representing the Shares, registered in the name of the Purchaser.

 

 

 

 

(c)         Conditions to the Purchaser’s Obligation to Purchase the Shares. The
Purchaser’s obligation to purchase the Shares shall be subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in its sole discretion:

 

(i)receipt of a copy of this Agreement executed by the Company;

 

(ii)an Exchange Agreement by and between the Company and Pyxis Innovations Inc.
(the “Series A Stockholder”), pursuant to which the shares of Series A
convertible preferred stock of the Company held by the Series A Stockholder
shall be exchanged for shares of Series A-1 convertible preferred stock (the
“Series A Preferred Stock”), shall have been executed by each party thereto (the
“Exchange Agreement”);

 

(iii)a Certificate of Elimination of the Series A Preferred Stock shall have
been filed with the Secretary of State of the State of Delaware;

 

(iv)the Certificate of Designation shall have been filed with the Secretary of
State of the State of Delaware;

 

(v)receipt of one or more certificates representing the Shares;

 

(vi)Catherine Ehrenberger, a designee of the Series A Stockholder to the Board
of Directors of the Company (the “Board”), shall have resigned from the Board
and a copy of the written resignation shall have been delivered to the
Purchaser;

 

(vii)(A) all actions required by the Board to elect an individual designated by
the Purchaser (the “Series B Designee”) to the Board to serve from and after the
Closing Date until a successor is duly elected and qualified, shall have been
taken; (B)  the Company shall have taken all necessary action for such Series B
Designee to be fully covered by the Company’s directors’ and officers’ liability
insurance in an amount no less than the directors designated by the holders of
the Series A Preferred Stock; and (C) the Company shall have entered into a
director indemnity agreement with such Series B Designee in substantially the
form attached as Exhibit B;

 

(viii)all consents, approvals and waivers, including consents, approvals and
waivers of the Series A Stockholder (the “Series A Approvals”), required for the
consummation of the transactions contemplated hereby shall have been obtained;

 

(ix)the Common Shares issuable upon conversion of the Shares shall have been
duly authorized and reserved for issuance upon such conversion;

 

-2-

 

 

(x)the Company shall have delivered to Purchasers a Compliance Certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the effect that the conditions specified in subsections (ii), (iii),
(iv), (vi), (vii), (ix), (xii), (xiii), (xiv), and (xvi) of this Section 2(c)
have been satisfied;

 

(xi)the Company shall have delivered a certificate of its Secretary certifying
as to (A) the resolutions of the Board of Directors approving this Agreement and
the transactions contemplated thereby, including the actions required by the
Company pursuant to this Section 2(c); (B) true and correct copies of the
Certificate of Elimination and the Certificate of Designation referenced in
(iii) and (iv) above as filed with the Secretary of State of the State of
Delaware; and (C) good standing certificates (including tax good standing) with
respect to the Company from the applicable authority(ies) in Delaware and any
other jurisdiction in which the Company is qualified to do business dated a
recent date before Closing;

 

(xii)the representations and warranties of the Company in this Agreement shall
be true, correct and complete as of the Closing Date (except for representations
and warranties that speak as of a specific date, which shall be true, correct
and complete as of such date) and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing;

 

(xiii)no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or the right of the Company or
the Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing;

 

(xiv)Section 6.8 of the Pyxis SPA (as defined in Section 6(c) below) shall have
been amended as set forth in Exhibit C; and the Board shall have adopted
Section 6.8, as amended as set forth in Exhibit C, and Section 7(b) of this
Agreement, as the Company's corporate opportunity policy in accordance with
Section 122(17) of the Delaware General Corporation Law;

 

(xv)the Purchaser shall have received from the Series A Stockholder a
certificate of its Secretary certifying as to the resolutions of its Board of
Directors approving (A) the Exchange Agreement; (B) the filing of the
Certificate of Elimination; (C) the Series A Approvals (including a certified
copy of resolutions of the Board of Directors of Pyxis Innovations Inc.
authorizing such Series A Approvals); and (D) the amendments to the Pyxis SPA;

 

-3-

 

 

(xvi)the Company shall have executed and delivered the Registration Rights
Agreement in substantially the form attached as Exhibit D; and

 

(xvii)receipt of such other information, certificates and documents as the
Purchaser may reasonably request.

 

(d)         Conditions to the Company’s Obligation to Issue and Sell the Shares.
The Company’s obligation to issue and sell the Shares shall be subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

(i)receipt of a copy of this Agreement executed by the Purchaser;

 

(ii)receipt of the Purchase Price;

 

(iii)the Exchange Agreement shall have been executed by the Series A
Stockholder;

 

(iv)the representations and warranties of the Purchaser in this Agreement shall
be true, correct and complete as of the date of this Agreement and the Closing
Date (except for representations and warranties that speak as of a specific
date, which shall be true, correct and complete as of such date) and the
Purchaser shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions of the Purchaser to be
performed, satisfied or complied with by it under this Agreement at or prior to
the Closing;

 

(v)no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition shall exist which
questions the validity of this Agreement or the right of the Company or the
Purchaser, as the case may be, to enter into this Agreement or prevents or could
reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing;

 

(vi)the Purchaser shall have delivered to the Company a Compliance Certificate,
executed by the Chief Executive Officer of the Purchaser, dated as of the
Closing Date, to the effect that the conditions specified in subsection (iv) of
this Section 2(d) have been satisfied; and

 

(vii)receipt of such other information, certificates and documents as the
Company may reasonably request.

 

-4-

 

 

3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchaser, subject to such exceptions
as are set forth in the SEC Documents (as defined below), as follows:

 

(a)        Organization and Qualification. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted and as described
in the SEC Documents. Copies of the Company’s Certificate of Incorporation, as
amended (including the Certificate of Designation for the Series A Preferred
Stock, the “Charter”) and Amended and Restated Bylaws of the Company, as amended
(the “Bylaws”), and in each case, all amendments thereto, have been filed as
exhibits to the Company’s SEC Documents and have not been further modified, and
except as required by the transactions contemplated hereby, the Company has no
present intention to modify the Charter and Bylaws. The Company is duly
qualified as a foreign corporation to do business, and is in good standing, in
every jurisdiction in which its ownership of property or the nature of the
business conducted and proposed to be conducted by it makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not, individually or in the aggregate, have or reasonably be expected to result
in a material adverse effect on the condition (financial or otherwise),
prospects, earnings, assets, results of operations, business or properties of
the Company, whether or not arising from transactions in the ordinary course of
business (“Material Adverse Effect”).

 

(b)        Subsidiaries. The Company has no subsidiaries.

 

(c)        Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Shares in accordance with the terms hereof. The
execution and delivery of this Agreement by the Company and the consummation and
performance by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Shares and of the shares of Common Stock
issuable upon conversion of the Shares (the “Common Shares” and together with
the Shares, the “Securities”), have been duly authorized by all requisite
corporate action, including all actions required by the Series A Stockholder.
This Agreement has been duly executed and delivered by the Company. This
Agreement constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

-5-

 

 

(d)        Capitalization. As of June 29, 2012, the authorized capital stock of
the Company consists of (i) 100,000,000 shares of Common Stock and (ii)
6,000,000 shares of preferred stock, $0.001 par value per share, 5,000,000 of
which have been designated as Series A Preferred Stock. As set forth in the
definitive proxy statement filed with the U.S. Securities and Exchange
Commission (the “SEC”) on June 22, 2012, the Company is seeking to increase the
number of authorized shares of Common Stock to 150,000,000, subject to approval
at the Company’s 2012 Annual Meeting of Stockholders. As of June 29, 2012, (i)
36,761,864 shares of Common Stock are issued and outstanding; (ii) 5,000,000
shares of Series A Preferred Stock are issued or outstanding (which are
convertible into 28,160,200 shares of Common Stock); (iii) 2,228,067 shares of
Common Stock are duly reserved for future issuance pursuant to outstanding stock
options; (iv) 2,150,000 shares of Common Stock are duly reserved for future
issuance pursuant to outstanding warrants; (v) 2,521,222 shares of Common Stock
are duly reserved for future issuance pursuant to outstanding convertible debt;
(vi) 2,212,313 shares of Common Stock are duly reserved for future issuance
pursuant to the Company’s stock plans; and (vii)  no shares of Common Stock are
duly reserved for future issuance pursuant to the Company’s employee stock
purchase plan (not including 750,000 shares reserved for issuance pursuant to
the employee stock purchase plan that is subject to approval at the Company’s
2012 Annual Meeting of Stockholders). All of the issued shares of capital stock
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable, and have been issued in compliance with federal and state
securities laws. The Company has not issued any capital stock since June 29,
2012 other than pursuant to the exercise of stock options under the Company's
stock option plans, the issuance of shares of Common Stock to employees pursuant
to the Company's employee stock purchase plan (such issuances and any such stock
options, whenever issued or granted, being collectively “Employee Equity
Transactions”), pursuant to the conversion or exercise of outstanding securities
that are convertible into or exercisable for Common Stock, or pursuant to
publicly disclosed equity financings. Except for Employee Equity Transactions
and as set forth in the SEC Documents, (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances; (ii) there are no outstanding options, warrants, rights to
subscribe to, calls or commitments relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, rights to subscribe to, calls or commitments relating to, or
securities or rights convertible into, any shares of capital stock of the
Company. The Company has no knowledge of any voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among any of the security holders of the Company relating to the
securities of the Company held by them. Other than pursuant to the Registration
Rights Agreement to be entered into by and between the Company and the
Purchaser, and except as set forth in (i) that certain Registration Rights
Agreement dated August 9, 2002, (ii) that certain Registration Rights Agreement
between the Company and the Series A Stockholder dated March 5, 2003, the
Company has not granted any person the right to require the Company to register
any securities of the Company under the 1933 Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other Person.

 

(e)         Issuance of Shares. The Common Shares have been duly and validly
reserved for issuance. The Shares and the Common Shares are duly authorized and,
upon issuance in accordance with the terms hereof and the Certificate of
Designation, will be (A) validly issued, fully paid and non-assessable and (B)
free from all taxes, liens and charges in the United States of America with
respect to the issuance thereof, other than any liens or encumbrances created by
or imposed by the Purchaser, and not subject to preemptive rights or other
similar rights of stockholders of the Company, except for rights of the Series A
Stockholder that have been waived. Except for the Series A Approvals and the
filing of any notice prior or subsequent to the Closing that may be required
under applicable state and/or federal securities laws (or comparable laws of any
other jurisdiction), no authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission,
board, bureau, agency, instrumentality or other third party, is or will be
necessary for, or in connection with, the execution and delivery by the Company
of this Agreement, for the offer, issue, sale, execution or delivery of the
Shares, or for the performance by the Company of its obligations under this
Agreement. The Company has reserved from its duly authorized capital stock the
Shares and the Common Shares issuable upon conversion of the Shares.

 

-6-

 

 

(f)         No Conflicts. Subject to the Series A Approvals, the execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby do not and will not (i)
result in a breach or violation of the Company’s Charter or Bylaws; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement, indenture or
instrument to which the Company is a party; (iii) result in a violation of any
statute, law, rule, regulation, order, judgment or decree applicable to the
Company; or (iv) result in the imposition of a mortgage, pledge, security
interest, encumbrance, charge or other lien on any asset of the Company.

 

(g)         No Violation or Default. The Company is not (i) in violation of its
Charter or Bylaws; (ii) in default (or subject to an event which with notice or
lapse of time or both would become a default) under any agreement, indenture or
instrument to which the Company is a party; or (iii) in violation of any law,
rule, regulation, order, judgment or decree applicable to the Company; except
for such violations or defaults, as described in clauses (ii) or (iii) of this
sentence as are set forth in the SEC Documents or as would not, individually or
in the aggregate, have or result in a Material Adverse Effect.

 

(h)         SEC Documents. The Company has filed all reports, schedules, forms,
statements, exhibits (including certifications of the Company’s principal
executive and financial officers pursuant to Section 302 and 906 of
Sarbanes-Oxley (as defined below) and other documents required to be filed by it
with the SEC pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), for the twelve (12) months
preceding the date hereof (all of the foregoing filed prior to or on the date
hereof, or prior to the Closing Date, and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being referred to in this Agreement as the “SEC Documents”).
As of the date of filing of each such SEC Document, such SEC Document, as it may
have been subsequently amended by filings made by the Company with the SEC prior
to the date hereof, complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Document. None of the SEC Documents, as of the date filed
and as they may have been subsequently amended by filings made by the Company
with the SEC prior to the date hereof, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

-7-

 

 

(i)         Financial Statements. The financial statements and the related notes
thereto of the Company included or incorporated by reference in the SEC
Documents comply in all material respects with the applicable requirements of
the Exchange Act, as applicable, and present fairly and accurately in all
material respect the financial position of the Company as of the dates indicated
and the results of operations and the changes in cash flows for the periods
specified. Such financial statements have been prepared in conformity with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods covered thereby, except as specifically
stated therein, and the supporting schedules included or incorporated by
reference in the SEC Documents present fairly the information required to be
stated therein. The Company does not have any material liability or obligation
of any nature, whether or not accrued, contingent or otherwise that would be
required by GAAP to be disclosed on a balance sheet of the Company or in the
notes thereto. The Company has not created any entities or entered into any
transactions or created any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise, for the purpose of avoiding disclosure
required by GAAP.

 

(j)         No Material Adverse Change. Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
SEC Documents, except as disclosed in the SEC Documents and as contemplated by
this Agreement, (i) there has not been any change in the capital stock (other
than pursuant to Employee Equity Transactions, pursuant to the conversion or
exercise of outstanding securities that are convertible into or exercisable for
Common Stock, or pursuant to publicly disclosed equity or debt financings) or
long-term debt of the Company, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change in or affecting the assets,
results of operations, business, properties, management, financial condition or
operations of the Company taken as a whole; (ii) the Company has not entered
into any transaction or agreement that is material to the Company taken as a
whole or incurred any liability or obligation, direct or contingent, that is
material to the Company and, except as contemplated by this agreement, has not
made any material change or amendment to a material contract or arrangement by
which the Company or any of its assets or properties is bound or subject; and
(iii) the Company has not sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.

 

(k)         Independent Accountants. Grant Thornton LLP, who have certified
certain financial statements of the Company, are, to the Company’s knowledge,
independent registered public accountants with respect to the Company as
required by the Securities Act.

 

(l)         Title to Intellectual Property. The Company owns or possesses
adequate rights to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
or unpatentable proprietary or confidential compounds, genes, information,
systems or procedures) (collectively, the “Intellectual Property”), used in or
necessary for the conduct of the Company’s current business. Except as set forth
in the SEC Documents, (i) there are no rights of third parties to any such
Intellectual Property except through licensing or cross-licensing agreements;
(ii) to the Company’s knowledge, there is no infringement by third parties of
any granted patents that are necessary and material to the Company’s business as
it is presently being conducted; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s ownership or licensing rights in or to any such Intellectual
Property; (iv) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, other than ordinary patent, trademark, service
mark and copyright prosecution; (v) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary rights of others, and the Company is unaware of any
reasonable basis for any such claim; (vi) the Company does not believe it is or
will be necessary to utilize any inventions, trade secrets or proprietary
information of any of its employees made prior to their employment by the
Company; and (vii) the Company has taken all steps reasonably determined by the
Company to be necessary to perfect its ownership of and interest in such
Intellectual Property.

 

-8-

 

 

(m)        Licenses and Permits. The Company possesses all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities, that are necessary for the ownership or
lease of its properties or the conduct of its business as described in the SEC
Documents. The Company has not received notice of any revocation or modification
of any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course.

 

(n)         Environmental Matters. The Company is in compliance with all
foreign, federal, state and local rules, laws and regulations relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of health and safety or the environment which are applicable to
their businesses. To the Company’s knowledge, there has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission,
or other release of any kind of toxic or other wastes or other hazardous
substances by, due to, or caused by the Company (or, to the Company’s knowledge,
any other entity for whose acts or omissions the Company is or may be liable)
upon any of the property now or previously owned or leased by the Company, or
upon any other property, in violation of any statute or any ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any statute
or any ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability. There has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company has knowledge.

 

(o)         Tax Matters. The Company (i) has timely filed all necessary federal,
state and foreign income and franchise tax returns or has requested extensions
thereof, (ii) has paid all federal state, local and foreign taxes due and
payable for which it is liable, except for any such taxes currently being
contested in good faith, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the best of the Company’s knowledge, proposed
against it. All material taxes and other assessments and levies that the Company
is required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper government entity or third party when due.
There are no tax liens or claims pending or, to the Company’s knowledge,
threatened against the Company or any of its respective assets or property.
Except as set forth in “Note 4 – Summary of Significant Accounting Policies –
Income Taxes,” to the Company’s financial statements set forth in its Annual
Report on Form 10-K for the year ended December 31, 2011, there are no
outstanding tax sharing agreements or other such arrangements between the
Company and any other Person.

 

-9-

 

 

(p)        Internal Control over Financial Reporting. The Company maintains a
system of internal control over financial reporting (as such is defined in Rule
13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by the Company’s principal executive officer
and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. The Company does not have any material weaknesses in its internal control
over financial reporting. Since the date of the latest audited financial
statements included in the SEC Documents, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(q)        Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply with the requirements of the Exchange Act. Such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer, by others within those entities.

 

(r)         Sarbanes-Oxley Compliance. The Company and the Company’s directors
and officers, in their capacities as such, are in compliance with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (“Sarbanes-Oxley”), including Section 402 related to loans
and Sections 302 and 906 related to certifications, and neither the Company nor
any of its officers has received notice from any governmental entity questioning
or challenging the accuracy, completeness, content, form or manner of filing or
submission of such certifications.

 

(s)         Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened in writing against the Company which (i) adversely affects
or challenges the legality, validity or enforceability of this Agreement or the
Securities or (ii) would reasonably be expected to result in a Material Adverse
Effect.

 

(t)         Investment Company Act. The Company is not, nor, after giving effect
to the sale of the Shares and the application of the proceeds therefrom, will it
become, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, and the rules and regulations of the SEC thereunder.

 

(u)         Regulation. Assuming the accuracy of the representations and
warranties made by the Purchasers in Section 4 of this Agreement, the offer,
issuance, sale and delivery of the Shares and the Common Shares are or will be
exempt from the registration requirements of the 1933 Act and the qualification
or registration provisions of applicable state securities laws. Neither the
Company nor its authorized agents have taken or will take any action that would
cause the loss of such exemption. Neither the Company nor any person acting on
its behalf has conducted any general solicitation or general advertising (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Preferred Stock. Neither the Company nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would adversely affect reliance by the Company on
Section 4(2) of the 1933 Act for the exemption from registration for the
contemplated transactions under this Agreement or would require registration of
the Shares or the Common Shares under the 1933 Act.

 

-10-

 

 

4.          PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

The Purchaser represents and warrants to the Company that:

 

(a)        Transfer or Resale. The Purchaser understands that the Securities
have not been registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred without
registration under the Securities Act or an exemption therefrom and that, in the
absence of an effective registration statement under the Securities Act, such
Securities may only be sold under certain circumstances as set forth in the
Securities Act.

 

(b)        Investment Purpose. The Purchaser is acquiring the Securities for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof. The Purchaser does not
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Securities.

 

(c)        General Solicitation. The Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(d)        Information. The Purchaser (directly or through its advisors, if any)
(i) has been furnished with or has had full access to all of the publicly
available information that it considers necessary or appropriate for deciding
whether to purchase the Securities, (ii) has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Securities, (iii) can bear the economic risk of a total loss of
its investment in the Securities and (iv) has such knowledge and experience in
business and financial matters so as to enable it to understand the risks of and
form an investment decision with respect to its investment in the Securities.

 

(e)        Reliance on Exemptions. The Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of the Securities Act and that the Company is relying
upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth in this Agreement in order to determine the availability
of such exemptions and the eligibility of the Purchaser to acquire the
Securities.

 

(f)         No Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

-11-

 

 

(g)        Authorization; Enforcement; Validity. The Purchaser is an entity duly
organized and validly existing under the laws of the jurisdiction of its
organization with full right, corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
the Purchaser of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate action on the part of the Purchaser and
any other governmental action with respect to the Purchaser. This Agreement has
been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

(h)        No Conflicts. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby do not and will not (i) result in a violation
of the Purchaser’s charter, bylaws, or other similar organizational documents;
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under any agreement, indenture or
instrument to which the Purchaser is a party; (iii) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to the Purchaser; or
(iv) result in the imposition of a mortgage, pledge, security interest,
encumbrance, charge or other lien on any asset of the Purchaser, except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations,
violations and impositions as described in clauses (ii), (iii) or (iv) of this
sentence as would not, individually or in the aggregate, have or result in a
material adverse effect on the Purchaser.

 

5.         RESTRICTIONS ON TRANSFER; OWNERSHIP OF SHARES

 

(a)        Resales. The Purchaser agrees that the Securities may only be sold or
transferred (i) pursuant to an effective registration statement under the
Securities Act, or (ii) pursuant to an exemption from registration under the
Securities Act.

 

(b)        Rule 144. The Purchaser is aware of Rule 144 under the Securities Act
and the restrictions imposed thereby and further understands and agrees that so
long as the Purchaser beneficially owns 10% or more of the Company’s then
outstanding securities or has a designee selected by the Purchaser serving on
the Board, the Company will deem the Purchaser to be an “affiliate” as defined
in Rule 144(a)(1) and any transfers of the Securities by the Purchaser shall be
subject to the limitations applicable to affiliates set forth in the Securities
Act and the rules promulgated thereunder, including without limitation Rule 144.

 

(c)        Legends. The certificate(s) evidencing the Securities shall bear
legends in substantially the following form:

 

-12-

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT (A) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S OF THE SECURITIES ACT, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (C) PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.”

 

(d)        Agreement to be Bound. Subject to the other restrictions on transfer
set forth or referenced in this Agreement, the Purchaser may assign all of its
rights and obligations hereunder with respect to some or all of the Securities,
provided that the transferee has agreed in writing to be bound by the applicable
provisions of this Agreement.

 

6.          BOARD REPRESENTATIVE

 

(a)        Series B Director. Effective as of the Closing Date, the Company
shall take all actions necessary to cause the appointment of the Series B
Designee as a director of the Company (such individual, and all future Series B
Designees nominated and elected by Purchaser as a director of the Company,
referred to herein as a “Series B Director”) until a successor is duly elected
and qualified. The Purchaser, as sole holder of the Preferred Stock, shall have
the right to nominate and elect the initial Series B Designee as the Series B
Director of the Company. If the Series B Director shall cease to serve as a
director for any reason, the Series B stockholders, voting separately as a
series, shall have the right to nominate and elect a replacement director to
serve out the remaining term of the existing Series B Director upon written
notice to the Company. The Series B Director shall be entitled to receive
reimbursement of reasonable expenses incurred in connection with attending Board
and committee meetings, but shall not be considered a non-employee director for
purposes of receiving any other compensation as a director or a member of any
committee of the Board. In accordance with the provisions of the Certificate of
Designation, at such time as less than 40% of the Shares issued to the Purchaser
under this Agreement remain outstanding, the right of the Series B stockholders
to elect the Series B Designee shall automatically terminate, and the Series B
Director shall resign from the Board and any committees thereof on which the
Series B Director may serve.

 

(b)        Restrictions on Series B Designee. The Series B Director (i) shall be
bound by confidentiality obligations with respect to the Company and its
business to the same extent as are other directors of the Company and as is the
Purchaser pursuant to this Agreement; and (ii) if deemed necessary by a vote of
the majority of the members of the Board (excluding the Series B Director),
shall not participate in any Board deliberations or action (including, but not
limited to, Board presentations or discussions), or receive Board information,
relating to any matter to which the Purchaser has any interest that is competing
or inconsistent with the interests of the Company. The Purchaser agrees to cause
the Series B Director (and each successor) to comply with the obligations in
clause (i) of the preceding sentence.

 

-13-

 

 

(c)        Board of Directors. Without the written consent of the holders of a
majority of the outstanding Preferred Stock, during any period in which the
holders of the Preferred Stock have the right to elect the Series B Director,
the Board shall consist of no more than seven (7) members.

 

7.          CORPORATE OPPORTUNITY POLICY

 

(a)        Section 6.8 of Pyxis SPA. During any period in which Purchaser has
the right to elect the Series B Director the Company shall not, without the
consent of Purchaser, amend Section 6.8 of that certain Stock Purchase Agreement
dated March 5, 2003, as amended on May 30, 2003 and February 28, 2005, and as
amended as of the date hereof, by and among the Company and Pyxis Innovations
Inc. (the “Pyxis SPA”), a copy of which is attached as Exhibit C.

 

(b)        Series B Director. In addition to the provisions of Section 6.8 of
the Pyxis SPA, the Board of Directors of the Company has adopted this
Section 7(b) in accordance with Section 122(17) of the Delaware General
Corporate Law in order to regulate and define the conduct of certain affairs of
the Company as they may involve the Series B Director and Affiliates (as defined
below), and the powers, rights, duties and liabilities of the Company and its
officers, directors and stockholders in connection therewith. Nothing in this
Section will regulate or define the conduct of the Series B Director or an
Affiliate with respect to affairs not involving a corporate opportunity (as
defined below). Moreover, nothing in this Section will prohibit the Company from
entering into contractual arrangements with the Series B Director or an
Affiliate that restrict the Series B Director or an Affiliate from engaging in
activities otherwise allowed by this Section, and the following provisions shall
be subject to any such contractual obligation of the Company.

 

(i)           For purposes of this Section 7(b) only:

 

(A)       A director of the Company who is Chairman or Vice Chairman of the
Board of Directors of the Company or of a committee thereof shall not be deemed
to be an officer of the Company by reason of holding such position (without
regard to whether such position is deemed an officer of the Company under the
bylaws of the Company), unless such person is a full-time employee of the
Company.

 

(B)        The term “STOCKHOLDER” shall mean (i) the Purchaser; (ii) any
subsidiary or wholly-controlled nonprofit corporation of Purchaser; (iii) any
person or entity directly or indirectly holding the power (under applicable law,
contract, or otherwise) to designate fifty percent (50%) or more of Purchaser’s
board of directors; (iv) any successors, by way of merger, consolidation or sale
of all or substantially all of the assets of Purchaser; and (v) any assignees or
other transferee of substantially all of the assets of Purchaser.

 

(C)        The term “AFFILIATE” shall mean a director, officer, or employee of
the Stockholder. No person shall be deemed to be an Affiliate solely by reason
of his or her employment by or affiliation or relationship with the Company.

 

-14-

 

 

(D)        The term “CORPORATE OPPORTUNITY” shall consist of a business
opportunity that (i) an entity is financially able (including, for example, the
ability of the entity to obtain financing or raise capital in respect of such
opportunity within a reasonable amount of time) to undertake at the moment that
the opportunity becomes known, (ii) is, from its nature, in the line or lines of
the Company’s existing genetic testing business and is of practical advantage to
it, and (iii) is one in which the entity could, but for the provisions of this
Section 7(b), have an interest or reasonable expectancy.

 

(ii)          If the Series B Director who is also an Affiliate acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for both the Company and the Stockholder then, to the fullest extent
permitted by law, such Series B Director: (a) shall be deemed to have fully
satisfied and fulfilled the fiduciary duty of such director to the Company and
its stockholders with respect to such corporate opportunity, (b) shall not be
liable to the Company or its other stockholders for breach of any fiduciary duty
by reason of the fact that the Stockholder or any Affiliate pursues or acquires
such corporate opportunity for itself, himself, or herself, or directs such
corporate opportunity to the Stockholder or any Affiliate or does not
communicate information regarding such corporate opportunity to the Company, and
(c) shall be deemed not to have breached his or her duty of loyalty to the
Company or its stockholders and not to have derived an improper personal benefit
therefrom; provided that such director acts in a manner consistent with the
following:

 

(A)        A corporate opportunity offered to the Series B Director who is an
officer of the Company, and who is also a director but not an officer or
employee of the Stockholder, shall belong to the Company, unless such corporate
opportunity is, in the first instance, expressly offered to such person in
writing solely in his or her capacity as a director of the Stockholder, in which
case such corporate opportunity shall belong to the Stockholder.

 

(B)        A corporate opportunity offered to the Series B Director who is not
an officer of the Company, and who is also an officer (whether or not a
director) or employee of the Stockholder, shall belong to the Company only if
such corporate opportunity is expressly offered to such person (i) during or in
connection with any meeting of the Company's Board of Directors, or any
committee thereof, or (ii) in writing solely in his or her capacity as a
director of the Company (and in such case, Stockholder shall use reasonable
efforts to cause such person to provide at least fifteen (15) days notice of
such corporate opportunity to the Company); otherwise such corporate opportunity
shall belong to the Stockholder.

 

(C)        Except as otherwise provided in subparagraphs (A) and (B) above, a
corporate opportunity offered to any person who is (i) a director of both the
Company and the Stockholder but not an officer of the Stockholder, (ii) a
director of both the Company and the Stockholder but not an officer of either,
or (iii) a director and an officer of both the Company and the Stockholder,
shall belong to (x) the Company if such corporate opportunity is expressly
offered to such person solely in his or her capacity as an officer or director
of the Company, and (y) the Stockholder if such corporate opportunity is
expressly offered to such person in his or her capacity as an officer or
director of the Stockholder.

 

-15-

 

 

(iii)           Any corporate opportunity that belongs to the Stockholder or an
Affiliate, on the one hand, or to the Company, on the other hand, pursuant to
the foregoing provisions of this Section 7(b) shall not be pursued by the other,
unless and until the party to whom the corporate opportunity belongs determines
not to pursue the corporate opportunity and so informs the other party in
writing. Notwithstanding the preceding sentence or any other provision of this
Section 7(b), if the party to whom the corporate opportunity belongs does not,
within one year of receipt of notice of the corporate opportunity, begin to
pursue, or thereafter continue to pursue, such corporate opportunity diligently
and in good faith, the other party may then pursue such corporate opportunity or
direct it to another person.

 

For the avoidance of doubt, nothing herein is to be construed to expand any
powers, rights, duties, or liabilities of the Stockholder or any Affiliate, or
to create any powers, rights, duties, or liabilities of the Stockholder or any
Affiliate where they would otherwise not exist, in either case in respect of or
relating to the corporate opportunity doctrine under the Delaware General
Corporate Law or other applicable law.

 

Any person or entity purchasing or otherwise acquiring any interest in equity
securities of the Company shall be deemed to have notice of and to have
consented to the provisions of this Section 7(b). Neither the alteration,
amendment or repeal of this Section 7(b) nor the adoption of any provision of
the Company's Bylaws or Certificate of Incorporation inconsistent with this
Section shall eliminate or reduce the effect of this Section 7(b) in respect of
any matter occurring, or any cause of action, suit or claim that, but for this
Section 7(b), would accrue or arise, prior to such alteration, amendment, repeal
or adoption.

 

Anything in this Section 7(b) to the contrary notwithstanding, the foregoing
provisions of this Section 7(b) shall terminate, expire and have no further
force and effect on the date that no person who is a director, officer or
employee of the Company is also a director, officer, or employee of the
Stockholder.

 

8.           PUBLIC STATEMENTS

 

The Company agrees to disclose on a Current Report on Form 8-K the existence of
this Agreement and the transactions contemplated by this Agreement and the
material terms, thereof, including pricing, within the time frame required under
Form 8-K. The Purchaser shall not issue any press release, or otherwise make any
such public statement regarding this Agreement or the transactions contemplated
by this Agreement (except for required SEC filings) without the prior written
consent of the Company.

 

9.           MISCELLANEOUS

 

(a)         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, United States of America, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

-16-

 

 

(b)        Entire Agreement. This Agreement and the documents referenced herein
and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement and the documents referenced herein and
therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

 

(c)        Amendments and Waivers. No provision of this Agreement may be amended
or waived other than by an instrument in writing identified as such an amendment
or waiver and signed by the Company and by the Purchaser.

 

(d)        Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) upon receipt, when sent via a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

Interleukin Genetics, Inc.
135 Beaver Street
Waltham, MA 02452
Telephone:    (781) 398-0700
Facsimile:     (781) 398-0720
Attention:      Lewis H. Bender
                       Chief Executive Officer

 

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Tel:    (617) 542-6000

Fax:   (617) 542-2241

Attn: Brian P. Keane, Esq.

 

If to the Purchaser:

 

Delta Dental Plan of Michigan, Inc.

4100 Okemos Road

Okemos, MI 48864

Tel:   (517) 347-5451

Fax:  (517) 347-5433

Attn:  Jonathan S. Groat

           Vice President and General Counsel

 

-17-

 

 

with a copy to:

 

Faegre Baker Daniels LLP

300 North Meridian Street

Suite 2700

Indianapolis, IN 46204

Tel:     (317) 237-1172

Fax:     (317) 237-1000

Attn:   Jason D. Kimpel, Esq.

 

(e)        No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(f)        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(g)       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(h)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares.

 

(i)         Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 3 and 4, respectively, shall be deemed to be
representations and warranties as of the date hereof and shall survive the
Closing and delivery of the Securities, provided that all such representations
and warranties shall terminate three (3) years following the Closing. No
investigation by or knowledge of a party or its representatives, before or after
the date of this Agreement, will affect in any manner the representations,
warranties, covenants or agreements of another party set forth in this Agreement
(or in any document to be delivered in connection with the consummation of the
transactions contemplated by this Agreement) or the rights to rely thereon, and
such representations, warranties, covenants and agreements will survive any such
investigation.

 

(j)        Headings. The headings of this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(k)        Counterparts. This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other party hereto by facsimile transmission of a copy
of this Agreement bearing the signature of the party so delivering this
Agreement.

 

[Remainder of page intentionally left blank.

Signature page to follow.]

 

-18-

 

 

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed as of the date first written above.

 

  COMPANY:       INTERLEUKIN GENETICS, INC.       By: /s/ Lewis H. Bender    
Name:  Lewis H. Bender     Title: Chief Executive Officer       PURCHASER:      
DELTA DENTAL PLAN OF MICHIGAN, INC.       By: /s/ Laura L. Czelada     Name: 
Laura L. Czelada     Title: President & CEO

  



 

